DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: obtaining unit, determination unit, generation unit, sending unit, output unit, receiving unit, first determination unit, second determination unit in claims 1-17 and 20-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Susumu (JP2001-320616).

Regarding claim 20, Susumu discloses an imaging apparatus that contains a plurality of imaging sections comprising: 
a determination unit configured to determine, based on a designation of two or more imaging sections among the plurality of imaging sections, a synthesis method of images upon collectively distributing the images from the two or more imaging sections ([0163-0167]: Susumu teaches one of synthesis mode, multi video synthesis mode, first half panoama video synthesis mode or a second half panorama video synthesis mode based on a combination of different camera selections or On/Off power of two or more camera 1-14; 1,13,14 or 11-13), wherein a synthesis method is determined in accordance with an arrangement of the two or more imaging sections ([0162-0165]: See .  

Allowable Subject Matter

Claims 1-19 and 21-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, the prior art of Nobori (US2006/0115124) discloses vehicle monitoring camera system for synthesizing one or more camera views based on vehicle’s motion. The prior art of DeLorme (US2007/0206945) discloses an apparatus wherein a pairs of cameras are arranged about an axis and a pairwise firing 
sequence enables capturing a series of adjacent images without gap or overlap. Additionally, when combined with suitable supplemental sensors, the image data 
provide location information about objects in the image for use in elementary. The prior art of Bagnato (US2014/0146132) discloses an omnidirectional sensor array system, for example a panoptic camera, comprising a plurality of sensors arranged on a support of predetermined shape to acquire data, wherein said sensors are directional and wherein each sensor is attached to a processing node which comprises integrated electronics that carries out at least a portion of the signal processing algorithms locally in 
order to reduce the computational load of a central hardware unit. The prior art of Friebe (US20190392567) discloses an apparatus for fusing image data from a multi-camera 
captured by multiple cameras into a composite panoramic image, such as a 
360degree panorama, in a manner that reduces image defects and other 
artifacts at or near a seam between images. Thus, while many references teaches camera apparatus for synthesizing or fusing images in responsive to camera’s on/off operations or arrangements, none of the references alone or in combination, provide a motivation to teach: “identification information designating two or more imaging sections among the plurality of imaging sections; a determination unit configured to determine, based on pieces of profile information each containing setting information regarding a captured image from each of the imaging sections corresponding to the two or more imaging sections, setting information regarding the captured images upon collectively distributing the captured images from the two or more imaging sections; a generation unit configured to generate a virtual profile containing the setting information determined by the determination unit; and a sending unit configured to send information regarding the virtual profile to the information processing apparatus ", in combination with all other limitations of the claim.

Regarding independent claim 17, the prior art of Nobori (US2006/0115124) discloses vehicle monitoring camera system for synthesizing one or more camera views based on vehicle’s motion. The prior art of DeLorme (US2007/0206945) discloses an apparatus wherein a pairs of cameras are arranged about an axis and a pairwise firing 

provide location information about objects in the image for use in elementary. The prior art of Bagnato (US2014/0146132) discloses an omnidirectional sensor array system, for example a panoptic camera, comprising a plurality of sensors arranged on a support of predetermined shape to acquire data, wherein said sensors are directional and wherein each sensor is attached to a processing node which comprises integrated electronics that carries out at least a portion of the signal processing algorithms locally in 
order to reduce the computational load of a central hardware unit. The prior art of Friebe (US20190392567) discloses an apparatus for fusing image data from a multi-camera system for a motor vehicle for a motor vehicle. The prior art of Veldandi (US20180343431) discloses a method, apparatus that are provided to combine images 
captured by multiple cameras into a composite panoramic image, such as a 
360degree panorama, in a manner that reduces image defects and other 
artifacts at or near a seam between images. Thus, while many references teaches camera apparatus for synthesizing or fusing images in responsive to camera’s on/off operations or arrangements, none of the references alone or in combination, provide a motivation to teach:  “a sending unit configured to send identification information designating two or more imaging sections among a plurality of imaging sections contained in - 25 -10290044US0 1/P220-0727US an imaging apparatus; and a receiving unit configured to receive information regarding a virtual profile containing setting information regarding captured images upon collectively distributing the captured images from the two or more imaging sections, the setting information being determined based on pieces of profile information 

Regarding independent claim 18, the prior art of Nobori (US2006/0115124) discloses vehicle monitoring camera system for synthesizing one or more camera views based on vehicle’s motion. The prior art of DeLorme (US2007/0206945) discloses an apparatus wherein a pairs of cameras are arranged about an axis and a pairwise firing 
sequence enables capturing a series of adjacent images without gap or overlap. Additionally, when combined with suitable supplemental sensors, the image data 
provide location information about objects in the image for use in elementary. The prior art of Bagnato (US2014/0146132) discloses an omnidirectional sensor array system, for example a panoptic camera, comprising a plurality of sensors arranged on a support of predetermined shape to acquire data, wherein said sensors are directional and wherein each sensor is attached to a processing node which comprises integrated electronics that carries out at least a portion of the signal processing algorithms locally in 
order to reduce the computational load of a central hardware unit. The prior art of Friebe (US20190392567) discloses an apparatus for fusing image data from a multi-camera system for a motor vehicle for a motor vehicle. The prior art of Veldandi (US20180343431) discloses a method, apparatus that are provided to combine images 
captured by multiple cameras into a composite panoramic image, such as a 
360degree panorama, in a manner that reduces image defects and other artifacts at or near a seam between images. Thus, while many references teaches camera apparatus 

Regarding independent claim 19, the prior art of Nobori (US2006/0115124) discloses vehicle monitoring camera system for synthesizing one or more camera views based on vehicle’s motion. The prior art of DeLorme (US2007/0206945) discloses an apparatus wherein a pairs of cameras are arranged about an axis and a pairwise firing 
sequence enables capturing a series of adjacent images without gap or overlap. Additionally, when combined with suitable supplemental sensors, the image data 
provide location information about objects in the image for use in elementary. The prior art of Bagnato (US2014/0146132) discloses an omnidirectional sensor array system, for example a panoptic camera, comprising a plurality of sensors arranged on a support of predetermined shape to acquire data, wherein said sensors are directional and wherein 
order to reduce the computational load of a central hardware unit. The prior art of Friebe (US20190392567) discloses an apparatus for fusing image data from a multi-camera system for a motor vehicle for a motor vehicle. The prior art of Veldandi (US20180343431) discloses a method, apparatus that are provided to combine images 
captured by multiple cameras into a composite panoramic image, such as a 
360degree panorama, in a manner that reduces image defects and other artifacts at or near a seam between images. Thus, while many references teaches camera apparatus for synthesizing or fusing images in responsive to camera’s on/off operations or arrangements, none of the references alone or in combination, provide a motivation to teach:  “sending identification information designating two or more imaging sections among a plurality of imaging sections contained in an imaging apparatus; and receiving information regarding a virtual profile containing setting information regarding captured images upon collectively distributing the captured - 26 -10290044US0 1/P220-0727US images from the two or more imaging sections, the setting information being determined based on pieces of profile information each containing setting information regarding the captured image from each of the imaging sections corresponding to the two or more imaging sections", in combination with all other limitations of the claim.

Regarding independent claim 21, the prior art of Nobori (US2006/0115124) discloses vehicle monitoring camera system for synthesizing one or more camera views 
sequence enables capturing a series of adjacent images without gap or overlap. Additionally, when combined with suitable supplemental sensors, the image data 
provide location information about objects in the image for use in elementary. The prior art of Bagnato (US2014/0146132) discloses an omnidirectional sensor array system, for example a panoptic camera, comprising a plurality of sensors arranged on a support of predetermined shape to acquire data, wherein said sensors are directional and wherein each sensor is attached to a processing node which comprises integrated electronics that carries out at least a portion of the signal processing algorithms locally in 
order to reduce the computational load of a central hardware unit. The prior art of Friebe (US20190392567) discloses an apparatus for fusing image data from a multi-camera system for a motor vehicle for a motor vehicle. The prior art of Veldandi (US20180343431) discloses a method, apparatus that are provided to combine images 
captured by multiple cameras into a composite panoramic image, such as a 
360degree panorama, in a manner that reduces image defects and other artifacts at or near a seam between images. Thus, while many references teaches camera apparatus for synthesizing or fusing images in responsive to camera’s on/off operations or arrangements, none of the references alone or in combination, provide a motivation to teach: “a first determination unit configured to determine, based on a designation of two or more imaging sections among the plurality of imaging sections, a synthesis method of images upon collectively distributing the images from the two or more imaging sections; and a second determination unit configured to determine an operation method 

Regarding independent claim 22, the prior art of Nobori (US2006/0115124) discloses vehicle monitoring camera system for synthesizing one or more camera views based on vehicle’s motion. The prior art of DeLorme (US2007/0206945) discloses an apparatus wherein a pairs of cameras are arranged about an axis and a pairwise firing 
sequence enables capturing a series of adjacent images without gap or overlap. Additionally, when combined with suitable supplemental sensors, the image data 
provide location information about objects in the image for use in elementary. The prior art of Bagnato (US2014/0146132) discloses an omnidirectional sensor array system, for example a panoptic camera, comprising a plurality of sensors arranged on a support of predetermined shape to acquire data, wherein said sensors are directional and wherein each sensor is attached to a processing node which comprises integrated electronics that carries out at least a portion of the signal processing algorithms locally in 
order to reduce the computational load of a central hardware unit. The prior art of Friebe (US20190392567) discloses an apparatus for fusing image data from a multi-camera system for a motor vehicle for a motor vehicle. The prior art of Veldandi (US20180343431) discloses a method, apparatus that are provided to combine images 
captured by multiple cameras into a composite panoramic image, such as a 
360degree panorama, in a manner that reduces image defects and other artifacts at or near a seam between images. Thus, while many references teaches camera apparatus 

Regarding dependent claims 2-16, the claims are allowed as being dependent of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG H LAM/Primary Examiner, Art Unit 2698 
09/11/21